UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MICHAEL FRANCIS MURRAY,

    Plaintiff,                                            Civil Action No. 09-00992
                                                                       DAR
      v.

 HARLEY G. LAPPIN,

    Defendant.




                                      FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order filed on this date, judgment is

hereby entered in favor of Defendant with respect to all of Plaintiff’s claims.




                                                              _____/s/______________
                                                              DEBORAH A. ROBINSON
                                                              United States Magistrate Judge